Citation Nr: 1516530	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel









INTRODUCTION

The Veteran had active duty service from February 1966 to October 1968 and from December 1990 to May 1991.  The Veteran died in April 2009 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This matter was previously remanded by the Board in August 2013 and October 2014.
 
The appellant request a RO hearing in July 2010 and a Board hearing in July 2011, but in an October 2012 statement indicated that she did not want a hearing.   

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The August 2013 Board remand listed on the title page two additional claims: whether new and material evidence had been received to reopen a claim for service connection for a lung condition and entitlement to service connection for a psychiatric condition, both for accrued benefits purposes.  The Board identified those additional claims as pending at the time of the Veteran's death that had not been adjudicated; hence, they were subject to consideration as accrued benefits claims.  The Board remanded these claims to be adjudicated by the Agency of Original Jurisdiction (AOJ).  The October 2014 Board remand did not list these issues on the title page, noted that these issues had not been adjudicated and that the Appeals Management Center (AMC) properly referred these issues to the RO in January 2014.  There is no evidence that these claims have since been adjudicated.  The Board does not have jurisdiction over these issues and they are again referred to the AOJ for appropriate action.  
In addition, the issue of entitlement to burial allowance has been raised by the record in an August 2009 VA Form 119 (Report of General Information), which stated that the "[c]laimant is requesting to have the Burial Allowance re open."  This does not appear to have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate listed the immediate cause of death as sudden cardiac death due to or as a consequence of sarcoidosis, COPD and cardiomegaly.  

The appellant has alleged that the Veteran's death was related to herbicide exposure.  See July 2011 Appellant Statement.  In a July 2003 rating decision, the Veteran was granted entitlement to service connection for diabetes mellitus, noted to be associated with herbicide exposure (based on verified in country Vietnam service).  

An autopsy report received in January 2011 noted a pathologic diagnosis of moderate systemic atherosclerosis.  Ischemic heart disease is a disease subject to presumptive service connection based on in-service herbicide exposure and by regulation, ischemic heart disease includes atherosclerotic cardiovascular disease.  See 38 C.F.R. § 3.309(e) (2014).  The RO obtained a VA opinion in May 2011 to address, in part, whether the Veteran "had ischemic heart disease and whether or not this contributed to his death."  The May 2011 VA opinion referenced the autopsy report as indicating that the Veteran had mild to moderate atherosclerotic coronary artery disease.  The May 2011 VA opinion stated that "there is no good information to suggest the patient died as a result of ischemic heart disease."  While it is appears that the Veteran's atherosclerotic cardiovascular disease would merit connection to service based on the applicable presumption for ischemic heart disease, it is not clear what role that condition may have played in his death.  The May 2011 VA opinion addressed whether the Veteran died as a result of ischemic heart disease (i.e. whether it was a principal cause of death), but it did not adequately address whether the Veteran's atherosclerotic cardiovascular disease was a contributory cause of death.  See 38 C.F.R. § 3.312(c) (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, remand is required for an addendum opinion to address this issue.  

In addition, the August 2013 and October 2014 Board remands requested VA opinions to address specific questions and not all have been adequately addressed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The August 2013 Board remand requested an opinion addressing whether the Veteran's cardiomegaly (noted on the Veteran's death certificate as a contributory cause of death) was caused or aggravated by ischemic heart disease (with atherosclerosis noted).  The September 2013 VA opinion obtained stated:

There was no evidence of ischemic heart disease.  [The Veteran] was found to have minor atherosclerotic disease in the coronary arteries, but no significant obstruction.  During life, there were no findings to indicate ischemic heart disease...Therefore, it is less likely than not the cardiomegaly was caused by ischemic heart disease.  

As noted above, for the purposes of 38 C.F.R. § 3.309(e) (2014), ischemic heart disease includes atherosclerotic cardiovascular disease.  The September 2013 VA opinion appears to not have considered atherosclerotic cardiovascular disease as ischemic heart disease and also did not address aggravation.  As such, the September 2013 VA opinion is inadequate to address whether cardiomegaly (noted to be a contributory cause of death) was caused or aggravated by the Veteran's atherosclerotic cardiovascular disease.  While on remand, an addendum opinion is required to address this issue.    

Additionally, the August 2013 and October 2014 Board remands requested VA opinions addressing the Veteran's hypertension.  The opinions were sought to determine if the Veteran's hypertension was entitled to service connection, and if so, whether the Veteran's hypertension caused or aggravated cardiomegaly (noted to be a contributory cause of death).

Specifically, the August 2013 Board remand requested an opinion addressing whether the Veteran's hypertension was caused by or aggravated by his diabetes mellitus and/or ischemic heart disease.  The September 2013 VA opinion obtained discussed whether the Veteran's hypertension was caused by his diabetes mellitus, but did not discuss ischemic heart disease.  The October 2014 Board remand again requested an opinion addressing whether the Veteran's hypertension was aggravated by his diabetes mellitus and/or ischemic heart disease.  The December 2014 VA opinion obtained discussed whether the Veteran's hypertension was aggravated by his diabetes mellitus, but failed to discuss ischemic heart disease.  As a result, while on remand, an addendum opinion is required to address whether the Veteran's hypertension was caused or aggravated by the Veteran's ischemic heart disease (specifically atherosclerotic cardiovascular disease).  

In addition, as discussed above, the Veteran's in-country Vietnam service was verified and therefore herbicide exposure for the Veteran has been presumed.  In this regard, while hypertension is not recognized as a presumptive condition due to herbicide exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014); see also 38 C.F.R. § 3.309 (2014).  As such, while on remand, a VA addendum opinion is required to address whether the Veteran's hypertension was directly related to service, to include presumed in-service herbicide exposure.  

With respect to whether the Veteran's hypertension was related to the cardiomegaly, the September 2013 VA opinion stated that "cardiomegaly is less likely than not secondary to [the Veteran's] hypertension."  The December 2014 VA opinion stated that "it is less likely than not the hypertension resulted in cardiomegaly."  Neither of these opinions addressed whether cardiomegaly was aggravated by the Veteran's hypertension.  In addition, both opinions' rationales referenced that the Veteran did not have left ventricular hypertrophy while alive as shown on echocardiography.  However, private treatment records from April and May 2001 referenced such findings.  See, e.g., May, 2001 Emergency Department Record.  As such, if on remand any of the above questions regarding hypertension are answered in the affirmative, an opinion is required that addresses whether cardiomegaly was caused or aggravated by the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from the VA medical professional (or suitable substitute) who provided the September 2013 and December 2014 VA opinions.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's atherosclerotic cardiovascular disease contributed substantially or materially to the Veteran's death; combined to cause death; and/or aided or lent assistance to the production of death.

For purposes of the above opinion, the medical professional must consider the following:

i.  Whether the Veteran's atherosclerotic cardiovascular disease involved "active processes affecting vital organs" and had "debilitating effects and general impairment of health to an extent that would render the [Veteran] materially less capable of resisting the effects of other disease or injury primarily causing death."  See 38 C.F.R. § 3.312(c)(3) (2014).  

ii.  If the medical professional determines that the Veteran's primary cause(s) of death were "by their very nature...so overwhelming that eventual death can be anticipated irrespective of coexisting conditions," whether there may be a reasonable basis for holding that the Veteran's atherosclerotic cardiovascular disease "was of such severity as to have a material influence in accelerating death."  See 38 C.F.R. § 3.312(c)(4) (2014).  It is noted that "[i]n this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  See id.
b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cardiomegaly was (1) caused or (2) aggravated by the Veteran's atherosclerotic cardiovascular disease.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was (1) caused or (2) aggravated by the Veteran's atherosclerotic cardiovascular disease.

d.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was related to the Veteran's military service, to include presumed in-service herbicide exposure.

The Board notes that while hypertension is not recognized as a presumptive condition due to herbicide exposure, the National Academy of Sciences (NAS) has indicated there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Also, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.
e.  If and only if the questions "c" or "d" above are answered in the affirmative, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cardiomegaly was (1) caused or (2) aggravated by the Veteran's hypertension.

While review of the entire claims folder is required, attention is invited to the private medical records from April and May 2001 that referenced an electrocardiogram showing left ventricular hypertrophy.  

The medical professional must provide a thorough rationale for his or her conclusion.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested action, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the appellant a supplemental statement of the case and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







